UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5227



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRAVIS LEVONT WALTERS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(CR-04-726)


Submitted:   March 31, 2006                 Decided:   April 18, 2006


Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Parks Nolan Small, Federal Public Defender, Columbia, South
Carolina, for Appellant. Rose Mary Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Travis       Levont    Walters    seeks    to    appeal       his    criminal

convictions in which final judgment was entered on May 16, 2005.

We dismiss the appeal because the notice of appeal was not timely

filed.

           Under    Rule    4(b)(1)(A)(I)        of   the    Rules       of    Appellate

Procedure, criminal defendants have ten days from the entry of

final judgment to note an appeal. A criminal judgment is “entered”

when it is entered on the criminal docket.                       Rule 4(b)(6).       The

district court may, “before or after the time has expired, with or

without motion and notice,” extend the appeal period upon a finding

of excusable neglect or good cause.              Rule 4(b)(4).       The extension,

however, is “for a period not to exceed 30 days from the expiration

of the time otherwise prescribed by this Rule 4(b).”                     Id.; see also

United   States    v.    Reyes,    759    F.2d   351,      353    (4th    Cir.    1985).

Compliance with Rule 4(b) is mandatory and jurisdictional.                         Smith

v. Barry, 502 U.S. 244, 248 (1992); United States v. Raynor, 939

F.2d 191, 197 (4th Cir. 1991).

           Walters’s final judgment of conviction was entered on the

district court’s docket on May 16, 2005.                Even according Walters

the benefit of Houston v. Lack, 487 U.S. 266 (1988), in determining

his filing date and accepting the date on the document construed as

a notice of appeal (November 22, 2005) as the date he relayed a

notice of appeal to prison officials for mailing, his notice of


                                         - 2 -
appeal was filed well beyond both the ten-day appeal period and the

additional thirty-day excusable neglect period. Both parties agree

in their filings that Walters’s notice of appeal is late and that

this Court therefore lacks appellate jurisdiction.*

            We   therefore     dismiss       this   appeal      for    lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions of the parties are adequately presented in the

materials   before   the     Court   and     argument   would    not    aid   the

decisional process.



                                                                       DISMISSED




     *
      If Walters’s counsel in fact failed to timely file a notice
of appeal as he requested, Walters must seek relief in the district
court in a § 2255 action alleging ineffective assistance of counsel
on that basis within that statute’s one-year limitations period.

                                     - 3 -